Case 1:18-cv-02621-ER-KNF Document 62 Filed 02/14/19 Page 1 of 2

UN|TED STATES DISTR|CT COURT
SOUTHERN DlSTRlCT'OF NEVV YORK

 

JOSE FlGUEROA,

ATTORNEY’S AFF|Rl\/IAT|ON
Plaintiff,

Case No.: 18-cv-O262‘l (ER)
-against-

153 EAST 33RD ST FAl\/llLY Lll\/l|TED
PARTNERSH|P, ALFREDO BATTAGL|A,
LTF2 LLC and PETER l\/|ATH|AS,

Defendants.

 

Stuart H. Finkelstein, an attorney duly admitted to practice in the Southern
District Court of NeW York, affirms under penalties of perjury as follows:
1. l am the attorney for Plaintific in the above captioned action and submit this
Affirmation pursuant to Docket _Entry 60, filed February 12, 2019.
2. Your affiant never had any authority to dismiss this case With prejudice that Would
constitute an appropriate basis. lt Was for that very reason that l could not, and did not
agree With defense counsel to dismiss the case With prejudice in light of l\/lr. Figueroa
not returning any of my phone calls in Which l left voice mail messages, Would l be able
to continue litigating the case. l should have advised Judge Fox during our phone
conference that l Was unsuccessful in obtaining any communication With l\/lr. Figueroa.
l\/ly last contact With l\/lr Figueroa Was in the early part of January, 2019 Wherein l left the
last of my approximate six voice mail messages.
3. l have known l\/lr. Figueroa for over twenty years, having had the privilege and his
trust in representing him in a significant personal injury matter, as We|| as presently

representing him in a matter currently pending in Bronx Civil Court, Pro bono. l have also

Case 1:18-cv-O2621-ER-KNF Document 62 Filed 02/14/19 Page 2 of 2

represented a family member of his, and have also represented one of his friends.

5. |n order to avoid l\/lr. Figueroa being subject to attorney fees, costs and the like, l
thought it in his best interests to avoid having to pay monies out of his pocket even in the
event the case was dismissed by the court for failure to prosecute or l had filed a motion

to be relieved as counsel as it is my understanding that he would still be subject to

attorney fees and costs in the happening of him not pursuing the case if the defendants
were so disposed in my last communication with him he had undergone major back
surgery and was scheduled for additional surgery during the first quarter of this year.

6. No party to this action has been paid, or agreed to any compensation, consideration,

monetary or otherwise, to settle this case.

Dated: February 14, 2019
Syosset, New York

stuart H. Fini<§fstein, Esq.
Attomey for Plaintiff

338 Jericho Turnpike
Syosset, New York 11791
(718) 261-4900

